DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment
Although during a telephonic conversation, a provisional election was made with traverse to examine Group I, claims 16-29 and withdraw Group II, claim 30 from further examination, upon further consideration, claim 30 is rejoined with claims 16-29 in the examination of this application.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/08/2021 was filed is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-17 and 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20, 25, and 28 respectively of copending Application No. 17/049,470 (reference application). Although the claims at the subject matter claimed in claims 16, 17, and 28 of the present Application under examination has been recited in claims 20, 25, and 28 of the copending Application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 19, said claim recites an “average maximum” particle dimension of “less than or equal to 3000 microns”. This language is confusing because, first, “average” and “maximum” particle sizes are two different particle sizes, and second, it is confusing as to what was the intended claimed particle size because “less than or equal to” of 25 to 3000 microns means values of less than 25 are included. However, by reciting the range of “25 to 3000 microns”, it means that the particle size cannot be less than 25 microns. 
With respect to claim 30, said claim depend from canceled claim 1. For the purpose of examination, it is assumed that it depends from claim 16.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-20 and 23-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0290147 to Seth et al. .

	With respect to claim 16, Seth discloses coated abrasive article and a method of making the same, wherein there is a backing with two major surfaces, and an adhesive layer called make layer is applied onto at least a portion of one of the two major surfaces, onto which abrasive particles are applied (Seth, abstract, [0144]-[0145]). Seth is drawn to the formation of a coated abrasive article with predetermined orientation of shaped abrasive particles (Seth, throughout the reference, in particular, Figures 5-7B, 20C, and 25-27, and paragraphs [0057], [0019]-[0126], [0173]-[0175], [0186]-[0187], and [0193]-[0195]). In one embodiment for the process of delivering the shaped abrasive particles in a predetermined position, Seth teaches the use of an arrange of magnets to orient the shaped abrasive particles in a predetermined distribution (Seth, [0311]-[0314]) and the fact that the control of each of the magnets can facilitate selective delivery of shaped abrasive particles to particular regions of the backing and further facilitate the control of the predetermined distribution (Seth, [0316]). Therefore, Seth is seen to render disposing magnetizable abrasive particles onto the make layer precursor obvious. It is important to note that after applying the make layer or make resin, the abrasive particles are disposed onto the layer, i.e. make layer precursor, which is then, at least, partially cured (Seth, [0255]). It is well recognized that magnetic filed cannot orient shaped abrasive particles unless said particles are magnetizable. Furthermore, considering the fact that the magnets control the predetermined distribution of the shaped abrasive particles, the recitation of the disposing 
	Seth discloses the use/presence of diluent particles or crushed abrasive grits in the coated abrasive article (Seth, [0149]). The diluent particles or crushed abrasive grits are taken to read on the claimed non-magnetizable particles. However, Seth does not expressly and/or literally disclose that the diluent particles or crushed abrasive grits are applied/disposed onto the make layer precursor or onto the make layer prior to at least partial curing. 
	Keipert, drawn to a method of making coated abrasive articles, discloses that the process involves applying a make coat onto a first major surface of the backing, then applying shaped abrasive particles, followed by applying diluent particles to the make coat (Keipert, [0012] and [0047]). Although Keipert, in one embodiment, discloses curing after applying a size coat, the reference also recognizes that a partial curing of the make coat can be performed after applying the make coat, followed by applying the abrasive particles, followed by applying the diluent particles, but before applying the size coat (Keipert, [0049]). Nevertheless, it is important to note that instant claim 16 
	Therefore, it would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified Seth in order to have applied the diluent particles after applying the shaped abrasive particles onto the make layer precursor, but before at least partially curing the make layer, motivated by the fact that doing so has been known in the art, in particular in Keipert, which discloses that a make layer is applied onto the first major surface of a backing, followed by applying the shaped abrasive particles, followed by, at least, partially curing the make layer, followed by applying the size layer. 

	With respect to claim 17, as noted above, Seth discloses applying a size layer as well, wherein the size layer is applied onto the make layer and the shaped abrasive particles; it is important to note that considering the teachings of Keipert on applying a make layer followed by applying the shaped abrasive particles followed by applying diluent particles followed by at least partial curing of the make layer followed by applying the size layer is taken to render the claim obvious. It’s been recognized in the art to applying a make layer into which, at least, abrasive particles, are at least, partially embedded, followed by at least a partial curing, followed by applying a size layer. 
The size layer is, also, at least partially cured (Seth, [0255] and Keipert, [0049]).

With respect to claim 18, Seth discloses the option of applying a supersize coat over the size layer (Seth, [0148], [0255]); Keipert, also, is drawn to applying an optional supersize coat over the at least partially cured size coat (Keiper, [0061]).

	With respect to claim 19, Seth discloses a particle size of at least about 150 microns (Seth, [0110]). MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

	With respect to claim 20, Seth discloses a primary aspect ratio of at least 4:1 and a secondary aspect ratio of between 5:1 to about 1:3 (Seth, [0091]-[0092]).

	With respect to claim 22, a closer look at the teachings of Seth (Seth, [0311]-[[0314]) as well as Figure 19 would reveal the fact that the process of delivering and applying the shaped abrasive particles, which would render the claimed magnetizable abrasive particles obvious, in a constant way; Seth, also, teaches that there is a translating belt which clearly suggests that the process is not a batch-type process. Thus, inevitably there is a need to a “constant” magnetic filed especially due to the disclosure of a use of a “belt” which is moved through the use of roller, and therefore, Seth is seen to render a “constant” magnetic field obvious due to the fact that the process is continuing and is not done via a batch-type process. 
In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988).

	With respect to claim 23, Seth clearly renders a modulated magnetic field obvious due to the fact that the arrange of magnets used in the process of delivery and distribution of the shaped abrasive particles would end up delivering and applying shaped abrasive particles in a predetermined pattern/position; thus, inevitably, the magnetic field produced as a result of the magnets have to be controlled/modified/modulated to be able to achieve the finally desired predetermined particle distribution which the teachings of Seth is drawn to. It is important to note that Seth is drawn to arranging particles in predetermined manner not in irregular manner onto the backing. 
	As noted above, MPEP 2144 states “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988).

	With respect to claim 24, considering the disclosed aspect ratio of at least 4:1, Seth is taken to render magnetizable abrasive “platelets” obvious. Seth, also, discloses that the aspect ratio can be not greater than 10:1, and it is evidenced that an aspect ratio of greater than 4:1 or even 10:1 renders a “platelet” shape obvious. 

	With respect to claim 25, Seth and Keipert are drawn to the use of shaped abrasive particles, and Seth discloses that one method of delivering them in a predetermined distribution is via an arrange of magnets (Seth, [0314]). Therefore, it is evidenced that among its embodiments, Seth discloses an embodiment of having shaped abrasive particles magnetizable obvious. 

	With respect to claim 26, the combination of references renders the claim obvious; in particular, Seth discloses shaped abrasive particles which is taken to render on any shaped particle, and Keipert, in particular, discloses truncated pyramids derived from shapes such as those having equilateral and isosceles triangular prisms (Keipert, 

	With respect to claim 27, the combination of references is seen to render this claim obvious; this is, in particular, because Seth discloses the use of magnets, i.e. magnetic field, in delivering and applying the shaped abrasive particles. There is no disclosure in the reference that magnets or magnetic field is used in applying any diluent such as crushed abrasive grits or during curing. It is reasonable to recognize that a curing process, whether partial or full, of at least the make layer does not need the presence of a magnetic field. MPEP 2144 states “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988).
	Therefore, it is expected of the at least partial curing of the make layer to take place at a location wherein the magnetic field is not sufficiently strong or even is not present motivated by the fact that Seth does not disclose the need of magnets in the process of curing make layer. This is further motivated by the fact that any process step, especially one such as inducing a magnetic field where it is not necessary or need, would inevitably add some cost to the process. It should be noted that according to MPEP 2144, the rationale to modify a reference does not have to be expressly stated in the prior art; the rationale may be impliedly present in the prior art or may be reasoned from the knowledge generally available to one of ordinary skill in the art. 

	With respect to claim 28, as noted above, the combination of references renders the presence and due of diluent particles such as crushed conventional abrasive grits obvious. However, it is noted that Keipert, also, teaches the use of granular cryolite filler in their coated abrasive articles (Keipert, [00130]), and cryolite has been disclosed as a grinding aid in the present Application under examination (see specification, page 13, lines 1-10). 

	With respect to claim 29, the combination of Seth in view of Keipert renders the claim obvious; this is in particular because Seth discloses particles such as crushed abrasive grits which are not oriented using a magnetic field (Seth, [0149]). The reason for the conclusion that diluent or crushed abrasive grits are not oriented using a 

	With respect to claim 30, the combination of Seth in view of Keipert renders the claim obvious in particular because both references are drawn to coated abrasive article. 
However, it is noted that claim 30 is a product-by-process claim, and therefore, the process limitations of claim 16 (i.e. assuming claim 30 depends from a process claim 16) do not add patentable weight to the examination of claim 30. MPEP 2113 states “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Therefore, claim 30 is taken to claim a “coated abrasive article” which is rendered obvious by both references.   

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seth in view of Keipert as applied to claim 16 above, and further in view of U.S. Patent No. 2,857,879 to Johnson et al. (hereinafter Johnson).

However, the combination of Seth in view of Keipert, although renders the use of shaped magnetizable abrasive particles, being applied onto the make layer using a magnetic field, obvious, does not expressly and/or literally disclose coating the shaped abrasive particles with a layer of a magnetizable layer. 
Johnson discloses coating non-magnetic particles with a magnetically susceptible material such as magnetite being dusted upon the wetted surface of the grains (Johnson, col. 3, line 64 to column 4, line 6). It is important to note that Johnson is also drawn to the orientation of magnetizable particles (Johnson, throughout the reference). 
Therefore, it would have been obvious to a person having ordinary skill in the art, prior to the effective filing date of the claimed inventio, to have modified Seth in view of Keipert in order to recognize and include the fact that the shaped abrasive particles of Seth, which are oriented using magnets, i.e. using magnetic field, and thus would render the magnetizbable abrasive particles obvious, have been produced by coating a layer of a magnetizable material onto the abrasive particles, as has long been known and taught by Johnson, which is drawn to transform grains to magnetizable particles by applying a dust of a magnetic material such as magnetite, so that such magnetizable particles can be oriented/distributed using a magnetic field (Johnson, Figures, column 1, 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/PEGAH PARVINI/Primary Examiner, Art Unit 1731